OPINION OF THE COURT BY
PADGETT, J.
This is an appeal from a summary judgment entered below in a contract action. We reverse because the trial court did not have jurisdiction of the case.
The principal amount of the loan sued on was alleged to be $3,459.60. Counsel for the appellee concedes, and we hold, that since the principal amount was less than $5,000, the circuit court *229had no jurisdiction under HRS § 604 — 5(a). That section specifically provides that interest, attorney’s fees and costs cannot be included in calculating the jurisdictional amount. Reversed and remanded with instructions to dismiss the case.
Phillip J. French (Grant K. Kidani and Robert S.N. Young, Kidani-Crudele, on the opening brief; and David C. Schutter and Paul D. Hicks with him on the reply brief, Schutter & Glickstein) for appellant.
Jack C. Morse for appellee.